DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-21 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of the following species in the reply filed on 10/10/22 is acknowledged. 

    PNG
    media_image1.png
    78
    641
    media_image1.png
    Greyscale

No claims are currently withdrawn.  Election was made without traverse in the reply filed on 10/10/22.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 2-4, 7-15, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calle et al. (U.S. 2010/0305234) in view of Geiger (U.S. 4,663,053) in view of Hoots et al. (U.S. 4,744,949) in view of the Environmentally Acceptable Inhibitors and Coatings NPL document in view of Rodzewich et al. (U.S. 2006/0151070) in view of Lynch et al. (U.S. 4,714,564) in view of Barbe et al. (WO 2010/146001 citations made to U.S. 2012/0085261) in view of Guilbert et al. (U.S. 6,075,072) in view of Cook (U.S. 2005/0176851) in view of Grigoriev et al. (WO 2011/151025, citations made to U.S. 2013/0210969).
Regarding claims 2-4, 7-15, 20, Calle teaches a coating composition comprising a base organic resin including aliphatic hydrocarbon solve as in claim 4 ([0024], [0014]) with a plurality of microcapsules having a size that overlaps claims 12-15 ([0044]) and encapsulating film forming compounds (as in claim 7), a corrosion indicator that is responsive in color to alkaline conditions resulting from corrosion (as in claims 8-9), as well as multiple (one or more) corrosion inhibitors ([0015]).  The capsules are designed to rupture mechanically and/or due to alkali conditions ([0016], [0021]) as in claims 10-11.
Calle also teaches that the coating composition may be applied as a paint ([0014]), such that the capsules would be dispersed in the organic base (as well as all the other ingredients in the coating composition).  
Calle does not disclose the elected species of first and second corrosion inhibitors.  However, Geiger is also directed to corrosion inhibitors (see abstract) and discloses that a phenyl phosphonic acid (corresponding to Applicant’s first elected species, col. 6, lines 10-15) provides corrosion resistance in alkaline conditions (col. 4, lines 25-30) which are already disclosed as occurring in Calle ([0009]) and provides further improved corrosion resistance when combined with thiazole compounds such as 2-mercaptobenzothiazole (corresponding to Applicant’s second elected species, see abstract, col. 12, lines 45-47).  Thus, it would have been obvious to have used such a combination of corrosion inhibitors from Geiger as the multiple corrosion inhibitors called for in Calle because they provide improved corrosion resistance in alkaline conditions as taught by Geiger.  
In addition to and supporting the obviousness of the Geiger reference, Hoots also confirms that organic phosphonate compounds, like phenyl phosphonic acid (col. 5, lines 1-15) provide corrosion inhibiting properties in alkaline environments like in Geiger (see abstract).  Thus, it would have been further obvious to have used the phenyl phosphonate acid from Geiger in Calle based on the same motivation being independently taught in Hoots.
The selection of phenyl phosphonate as a preferred corrosion inhibitor in modified Calle (via Geiger and Hoots) is made further obvious by the teachings of the Environmentally Acceptable Inhibitors and Coatings NPL document and Rodzewich.  The NPL document discloses that phenyl phosphonate acid is a preferred corrosion inhibitor for providing a protective phosphatizing coating when in contact with steel (page 109).  Similarly, Rodzewich teaches that oganic phosphonic acids (like phenyl phosphonate acid) provide corrosion resistant phosphatizing coatings when in contact with steel and is less toxic than inorganic phosphonic acids (see abstract, [0001], [0007], [0011]-[0012]).  Thus, the use of phenyl phosphonate acid in modified Calle (via Geiger and Hoots) is made even more obvious by the additional teachings of each of the NPL and Rodzewich references (considered separately or together) because phenyl phosphonate acid is disclosed as being a preferred corrosion inhibitor for providing a protective phosphatizing coating when in contact with steel (via the NPL document) and because phenyl phosphonate acid is disclosed as being a less-toxic corrosion inhibitor for providing a protective phosphatizing coating when in contact with steel (via the Rodzewich document).
As explained above, Geiger in modified Calle also teaches mercaptobenzothiazole along with the phenyl phosphonate acid.
In addition and as an alternative to the teachings of Geiger, Hoots, the NPL document and Rodzewich discussed above, the Lynch references also (independently) renders obvious the elected species of corrosion inhibitors in combination with Calle.  That is, Lynch is also directed to anticorrosive coatings for steel and teaches that a combination of a phosphate compound and mercaptobenzothiazole provides improved corrosion inhibiting properties (see abstract, col. 2, line 65-col. 3, line 5).  Thus, it would have been obvious to have used a combination of phosphate and mercaptobenzothiazole corrosion inhibitors as the multiple corrosion inhibitors called for in Calle because they provide improved corrosion resistance as taught by Lynch.  Although Lynch in modified Calle teaches inorganic (metal) phosphate compounds, the use of phenyl phosphonate acid (Applicant’s elected species) instead of such metal phosphate compounds is obvious in view of the teachings of Rodzewich.  Rodzewich teaches that organic phosphonic acids (like phenyl phosphonate acid) provide corrosion resistant phosphatizing coatings when in contact with steel and is less toxic than inorganic phosphonic acids (see abstract, [0001], [0007], [0011]-[0012]), like the metal phosphate compounds in Lynch.  Thus, it would have been obvious to have used phenyl phosphonate acid instead of the metal phosphate compounds in modified Calle (i.e., the metal phosphate compounds taught by Lynch) because phenyl phosphonate acid is disclosed as being a less-toxic corrosion inhibitor for providing a protective phosphatizing coating when in contact with steel (via the Rodzewich document).
In addition and as an alternative to the Geiger, Hoots, NPL document, Rodzewich, and Lynch discussed above, the Barbe reference also (independently) renders obvious the elected species of corrosion inhibitors in combination with Calle.  That is, Barbe is also directed to an anticorrosive coating composition and teaches that mercaptobenzothiazole provides corrosion resistance (as called for in Calle) (see abstract, [0029]).  Thus, it would have been obvious to have used mercaptobenzothiazole as a corrosion inhibitor in Calle because Barbe teaches that mercaptobenzothiazole provides this desired property (i.e., corrosion inhibition).  Additionally, Calle teaches that film forming compounds are also suitable for use in the capsules as well as corrosion inhibitors ([0015]).  The Environmentally Acceptable Inhibitors and Coatings NPL document and Rodzewich both teach that phenyl phosphonate acid provides both corrosion resistance and film forming properties as desired in Calle.  The NPL document discloses that phenyl phosphonate acid is a preferred corrosion inhibitor for providing a protective phosphatizing coating when in contact with steel (page 109).  Similarly, Rodzewich teaches that organic phosphonic acids (like phenyl phosphonate acid) provide corrosion resistant phosphatizing coatings when in contact with steel and is less toxic than inorganic phosphonic acids (see abstract, [0001], [0007], [0011]-[0012]).  Thus, it would have been obvious to have used phenyl phosphonate acid in modified Calle (via the NPL and Rodzewich references) as a film forming and/or anticorrosive ingredient in the capsules (as called for by Calle), because phenyl phosphonate acid is disclosed as being a preferred corrosion inhibitor for providing a protective phosphatizing coating when in contact with steel (via the NPL document) and because phenyl phosphonate acid is disclosed as being a less-toxic corrosion inhibitor for providing a protective phosphatizing coating when in contact with steel (via the Rodzewich document).
Based on the above, the combination of phenyl phosphonate acid and 2-mercaptobenzothiazole as a combination of first and second corrosion inhibitors (and as a film former in the case of phenyl phosphonate) in Calle is rendered obvious via: (1) Geiger, Hoots, the NPL document and Rodzewich, (2) Lynch and Rodzewich, and/or (3) Barbe, the NPL document and Rodzewich. 
The first corrosion inhibitor would correspond to a first encapsulated active component (such that the first encapsulated active component ingredient consists of the first corrosion inhibitor) and the second corrosion inhibitor would correspond to a second encapsulated active component (such that the second encapsulated active component ingredient consists of the second corrosion inhibitor), as in claims 3 and 20, with the first and second corrosion inhibitors/encapsulated active components being different as explained above. 
Modified Calle does not disclose that the corrosion inhibitors are in separate capsules (i.e., that the second capsules do not include the first corrosion inhibitor, as claimed).  
However, Guilbert is also directed to a protective coating that includes encapsulated corrosion inhibitor compounds (like Calle) and teaches that the active corrosion inhibiting compounds may be added to the overall coating by being mixed together in the same type of capsules or may be included as separate ingredients in separate capsules (such that each capsule would only include a single corrosion inhibitor, resulting in a first plurality of capsules with the first corrosion inhibitor and not the second corrosion inhibitor and a second plurality of capsules with the second corrosion inhibitor and not the first corrosion inhibitor, as claimed) (see abstract, col. 3, lines 1-20).  
Thus, it would have been obvious to have included the corrosion inhibitor ingredients of modified Calle in separate capsules because Guilbert teaches that this is a known alternative method for adding encapsulated corrosion inhibiting compounds to a coating composition as sought in Calle and this separation of the corrosion inhibitor compounds in Guilbert is further obvious in view of the common sense benefits of keeping the corrosion inhibitors separate until the capsules are added to the coating because doing so allows the amount of the corrosion inhibitors relative to each other to be adjusted by simply adding a different amount of the respective capsules (whereas if the capsules are produced with all the corrosion inhibitors already mixed together then the relative amount of the corrosion inhibitors in the final coating cannot be adjusted without creating a whole new batch of capsules with the different corrosion inhibitor ratio).  
In addition and as an alternative to Guilbert, Cook is also directed to a coating composition with corrosion inhibitors that are released upon corrosion causing conditions (as in Calle) with the corrosion inhibitors being released from particles analogous to the capsules of Calle (the particles in Cook bind the corrosion inhibitors to the surface in an analogous way that the capsules in Calle encapsulate the corrosion inhibitors) and teaches that the active corrosion inhibiting compounds may be added to the overall coating by being mixed together on the same type of particles or may be included as separate ingredients on separate particles (such that each particle would only include a single corrosion inhibitor, resulting in a first plurality of particle with the first corrosion inhibitor and not the second corrosion inhibitor and a second plurality of particle with the second corrosion inhibitor and not the first corrosion inhibitor, as claimed) (see abstract, [0028], [0031], [0062]).  
Thus, it would have been obvious to have included the corrosion inhibitor ingredients of modified Calle in separate capsules because Cook teaches that this is a known alternative method for adding bound corrosion inhibiting compounds to a coating composition as sought in Calle and this separation of the corrosion inhibitor compounds in Cook is further obvious in view of the common sense benefits of keeping the corrosion inhibitors separate until the capsules are added to the coating because doing so allows the amount of the corrosion inhibitors relative to each other to be adjusted by simply adding a different amount of the respective capsules (whereas if the capsules are produced with all the corrosion inhibitors already mixed together then the relative amount of the corrosion inhibitors in the final coating cannot be adjusted without creating a whole new batch of capsules with the different corrosion inhibitor ratio).
In addition and as an alternative to Guilbert and/or Cook as discussed above, Grigoriev is also directed to microcapsules (“containers”) for active agents (e.g., corrosion inhibitors) that may be release when a coating is damaged, and teachers that the coating may include containers with “an active agent” (i.e., a single active agent) or a plurality of different containers each with “an active agent” (i.e., multiple different containers each with a single active agent) or the coating may include a single type of containers that each contain a mixture of active agents (see abstract, [0048]).  Grigoriev also teaches that each type of active agent may be functional for a different application (e.g., corrosion inhibition for anticorrosive coatings, antifouling agent for ship surfaces, water repellent agent for water repellent coatings, etc.) and that these active agents may be combined (either as a mixture in one type of container or as a mixture of different containers each with they own single active agent) in order to provide adjustable synergistic effects depending on the desired use of the coating (e.g., to provide an anti-corrosive and water repellant coating, a mixture of anticorrosive and water repellant materials may be combined in a single type of container or a mixture of anti-corrosive containers and water repellant containers may be combined in the coating) ([0047]-[0048]).  The examples also show containers being formulated with distinct active ingredients ([0050]-[0095]). 
Thus, it would have been obvious to have included the corrosion inhibitor ingredients of modified Calle in separate capsules because Grigoriev teaches that this is a known alternative method for adding encapsulated active agents (e.g., corrosion inhibitors) to a coating composition as sought in Calle and this separation of the corrosion inhibitor compounds is further obvious in view of the teachings of Grigoriev related to combining containers with different active ingredients to provide a combination of benefits that can be tailored to the particular desired coating functionality depending on which combination of containers are added to the coating.  This teaching of Grigoriev confirms the common-sense benefits discussed above of keeping the different active agents in different/separate capsules because doing so allows the type/amount of active agents to be adjusted by simply combining different types/amounts of the respective capsules.
The intended use in claim 2 is not given patentable weight.
Claim(s) 5-6 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calle et al. (U.S. 2010/0305234) in view of Geiger (U.S. 4,663,053), in view of Hoots et al. (U.S. 4,744,949) in view of the Environmentally Acceptable Inhibitors and Coatings NPL document in view of Rodzewich et al. (U.S. 2006/0151070) in view of Lynch et al. (U.S. 4,714,564) in view of Barbe et al. (WO 2010/146001 citations made to U.S. 2012/0085261), in view of Guilbert et al. (U.S. 6,075,072) in view of Cook (U.S. 2005/0176851), Grigoriev et al. (WO 2011/151025, citations made to U.S. 2013/0210969), as applied to claim 2 above and further in view of Kanai et al. (U.S. 4,826,895).
Regarding claims 5-6 and 21, modified Calle discloses all of the above subject matter but does not disclose epoxy resins in the coating composition with the claimed molecular weight or use with vehicles (though Calle calls generally for epoxy compounds in the coating vehicle based on paint compositions, [0024], [0023], [0016]).  However, Kanai teaches that a good rust preventing paint may include epoxy copolymers having a MW that overlaps the claimed ranges (see abstract, col. 7, lines 20-35).  Kanai also teaches that rust preventing coatings are useful in metal panels of an automobile (col. 9, lines 45-55) as in claim 21.  Thus, it would have been obvious to have used such an epoxy resin as the paint vehicle called for in modified Calle because Kanai teaches that it provides the paint/coating functionality sought in Calle and also provides corrosion protection properties and it would have further been obvious to have used the coating of modified Calle for metal panels of a car because Kanai teaches that such a substrate and use benefits from rust preventing coatings.
Claim(s) 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calle et al. (U.S. 2010/0305234) in view of Geiger (U.S. 4,663,053), in view of Hoots et al. (U.S. 4,744,949) in view of the Environmentally Acceptable Inhibitors and Coatings NPL document in view of Rodzewich et al. (U.S. 2006/0151070) in view of Lynch et al. (U.S. 4,714,564) in view of Barbe et al. (WO 2010/146001 citations made to U.S. 2012/0085261), in view of Guilbert et al. (U.S. 6,075,072) in view of Cook (U.S. 2005/0176851), Grigoriev et al. (WO 2011/151025, citations made to U.S. 2013/0210969), as applied to claim 2 above and further in view of Furukawa (JP 2007-162110, see machine translation).
Regarding claims 16-19, modified Calle discloses all of the above subject matter but does not disclose the content of microcapsules in the coating or the coating thickness as claimed.  However, Furukawa is also directed to rust preventing coatings/paints that include anti-corrosion capsules and teaches that the capsules may be included at 1-30 % (overlapping claims 18-19) and that the coating may have a thickness of more than 0.3 microns (overlapping claims 16-17) in order to provide sufficient rust preventing properties (see abstract, [0008], [0017], [0019]).  Thus, it would have been obvious to have used such a capsule amount and such a thickness for the coating of modified Calle in order to provide sufficient rust preventing properties as taught by Furukawa.
The coating thickness limitations are related to the intended use in claim 2 and therefore are not given patentable weight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10/988,626.  The claims in the issued patent overlap in scope and including the limitations of the present claims.


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787